Citation Nr: 0709647	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-04 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Evaluation of service-connected erectile dysfunction, 
evaluated as non-compensably disabling from March 3, 2003, to 
include entitlement to an extra-schedular rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from August 1963 to June 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  Since March 3, 2003, the preponderance of the evidence is 
against showing that the veteran has problems with both 
penile deformity and loss of erectile function

2.  Since March 3, 2003, the preponderance of the evidence 
does not show that the veteran's erectile dysfunction causes 
frequent periods of hospitalization or marked interference 
with employment. 


CONCLUSION OF LAW

Since March 3, 2003, the veteran has not met the criteria for 
a compensable or extra-schedular rating for erectile 
dysfunction.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.27, 4.115b, Diagnostic 
Code 7522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2005, March 
2006, and April 2006 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  Moreover, the notice provided in March 2006 
provided notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Under 38 U.S.C.A. § 5103(a) notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
While VA failed to follow this sequence, the claim was 
readjudicated in the June 2006 supplemental statement of the 
case.  See Mayfield v. Nicholson, No. 02-1077 slip op. at 5-6 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield III); see also 
Prickett v. Nicholson, 20 Vet. App. App. 370 (2006) (holding 
a statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  Furthermore, in May 2005 and again 
in June 2006 the veteran reported that he had no additional 
evidence to file in support of his claim.  Therefore, the 
veteran was not prejudiced by the timing of this notice.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record shows that the appellant reported that 
he received treatment from the Big Spring Texas VA Medical 
Center, Clark R. McDaniel, M.D., and Rudy I. Haddad, M.D., 
and VA and/or the claimant has obtained and associated these 
records and/or letters from the physicians in question with 
the claim's file.  The appellant has also been afforded VA 
examinations in March 2003 and December 2004 in addition to a 
medical opinion being obtained in October 2005.  There is no 
pertinent evidence which is not currently part of the claim's 
file.  

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim and adjudication of this appeal 
may go forward.

The Claim

The veteran contends that his erectile dysfunction entitles 
him to a compensable or extra-schedular rating because he is 
unable to achieve an erection.  It is also requested that the 
veteran be afforded the benefit of the doubt. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2006).  
Where the original rating assigned is appealed, consideration 
must be given to whether the veteran deserves a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31 (2006). 

The April 2003 rating decision granted entitlement to service 
connection for erectile dysfunction and rated it as non-
compensably disabling under 38 C.F.R. § 4.115b, Diagnostic 
Code 7522 (deformity of the penis with erectile dysfunction).  

Under 38 C.F.R. § 4.115b, Diagnostic Code 7522, a 20 percent 
rating is assigned for deformity of the penis with loss of 
erectile power. 

With the above criteria in mind, the Board notes that while 
the fact that the veteran has ongoing erectile dysfunction is 
not in dispute (see, for example, VA treatment records dated 
in February and March 2002; VA examinations dated in March 
2003 and December 2004; letter from Dr. McDanniel dated in 
October 2003), it is equally clear from the record that he 
does not have deformity of the penis (see VA examination 
dated in December 2004).  In this regard, while the veteran's 
private urologist indicated in a May 2004 letter that the 
veteran had Peyronie's disease, which affects the penis and 
could be related to diabetes mellitus, the urologist did not 
indicate that the veteran currently had deformity of the 
penis due to either of those disorders.  Similarly, the 
October 2005 VA medical opinion also noted that the veteran's 
Peyronies could lead to deformity of the penis, but he did 
not opine that the claimant's penis was presently deformed.  
As noted, his most recent VA physical examination revealed no 
evidence of deformity, and there is no other medical evidence 
of record suggesting that deformity is present.  Evans, 
supra.  

Therefore, as physical examination has established that the 
veteran's service-connected disability does not result in 
deformity and loss of erectile power, the Board finds that he 
does not meet the criteria for a compensable evaluation under 
38 C.F.R. § 4.115b, Diagnostic Code 7522.  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson, supra.

Based on the veteran's written statements to the RO and to VA 
examiners that his erectile dysfunction entitles him to an 
extra-schedular rating giving the devastating nature of his 
problem, the Board considered the application of 38 C.F.R. 
§ 3.321(b)(1).  Although the veteran has described his 
problem as being devastating, the evidence does not 
objectively show an exceptional or unusual disability picture 
as would render impractical the application of the regular 
schedular rating standards.  Id.  There simply is no 
objective evidence that his erectile dysfunction has resulted 
in frequent periods of hospitalization or in marked 
interference with employment.  

It is undisputed that this disability causes him problems, 
but it bears emphasis that the schedular rating criteria is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for an extra-schedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  This is true 
throughout the period of time during which his claim has been 
pending.  Fenderson, supra.

In reaching the above conclusions, the Board has not 
overlooked the veteran's and his representative's written 
statements to the RO or the claimant's statements to his VA 
and private examiners.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the current severity of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, these 
statements are not probative evidence as to the issue on 
appeal.

To the extent that deformity may be the type of symptom that 
is observable to a lay witness, and the sort of manifestation 
to which the veteran may offer competent testimony, the Board 
notes that he has never asserted that he suffers from 
deformity of the penis.  Rather, he has repeatedly asserted 
that an increased rating is warranted based on his inability 
to achieve an erection.  As noted, absent evidence of 
deformity, the criteria for an increased rating under 
Diagnostic Code 7522 has not been met.

The Board is cognizant that the presence of erectile 
dysfunction raises the potential of an award of special 
monthly compensation based on loss of use of a creative 
organ.  However, such an award was already granted by the RO 
in a November 2003 rating decision.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, the preponderance of the evidence is against 
the veteran's claim and the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, 
the claim must be denied.


ORDER

Entitlement to a compensable disability rating for erectile 
dysfunction, to include on an extra-schedular basis, at any 
time since March 3, 2003, is denied.



____________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


